  Case 2:18-cr-00205-SDW Document 74 Filed 06/17/21 Page 1 of 2 PageID: 208
PROB 12A
(7/93)

                                 United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
her
Name of Offender: Kyna Felder-Ruiz                                                  Cr.: 18-00205-002
                                                                                   PACTS #: 4773993

Name of Sentencing Judicial Officer:    THE HONORABLE SUSAN D. WIGENTON
                                        UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 10/31/2019

Original Offense:   Conspiracy to Defraud the Internal Revenue Service, 18 U.S.C. § 371

Original Sentence: 3 years’ probation

Special Conditions: $2,500 Fine, 3 Months on the Location Monitoring Program, Cooperation with the
Internal Revenue Service, New Debt Restrictions, Self-Employment/Business Disclosure, and
Occupational Restrictions

Type of Supervision: Probation                                Date Supervision Commenced: 10/31/2019

                                  NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   The person under supervision has violated the standard condition which states
                      “you must not commit another federal, state, or local crime.”

                      On May 9, 2021, Felder-Ruiz was arrested by the U.S. Marshall’s as she
                      attempted to enter the Martin Luther King Jr. Federal Building and U.S.
                      Courthouse with five (5) 9 mm bullets in her purse. A complaint was filled
                      charging Felder-Ruiz with possession of ammunition and is scheduled to appear
                      before the Honorable Anthony R. Mautone, United States Magistrate Judge, on
                      August 26th. 2021 at 9am.


U.S. Probation Officer Action:

At this time, we recommend no formal Court action and the violations be held in abeyance. She will be
closely monitored as will the pending charges.
  Case 2:18-cr-00205-SDW Document 74 Filed 06/17/21 Page 2 of 2 PageID: 209
                                                                                        Prob 12A – page 2
                                                                                         Kyna Felder-Ruiz

                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer

                                                        Elisa Martinez


                                                         By:   ELISA MARTINEZ
                                                               Supervising U.S. Probation Officer

/ kam

PREPARED BY:


Kelly A. Maciel                   06/16/2021
KELLY A. MACIEL                     Date
U.S. Probation Technician

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other



                                                                Signature of Judicial Officer


                                                             June 17, 2021
                                                                             Date
